Fourth Court of Appeals
                                 San Antonio, Texas
                                       JUDGMENT
                                     No. 04-20-00323-CV

                   CESAR ORNELAS LAW, PLLC, and Cesar Ornelas, II
                                  Appellants

                                              v.

                                    Helen CASTRUITA,
                                          Appellee

                 From the 290th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2019-CI-23441
                        Honorable Michael E. Mery, Judge Presiding

 BEFORE CHIEF JUSTICE MARION, JUSTICE MARTINEZ, AND JUSTICE RODRIGUEZ

       In accordance with this court’s opinion of this date, this appeal is DISMISSED. Costs of
the appeal are taxed against the party who incurred them.

       SIGNED October 14, 2020.


                                               _________________________________
                                               Liza A. Rodriguez, Justice